In the Supreme Court of Georgia


                                    Decided: December 14, 2021


                  S21A1119. MYERS v. THE STATE.


      ELLINGTON, Justice.

      A jury found Corey Myers guilty of felony murder and related

charges in the shooting death of Emanuel “Seymour” Jones and of

burglary and trespass in a separate incident. 1 On appeal, Myers

contends that “[t]he verdict is contrary to the principles of justice



      1  The shooting occurred on July 9, 2017, and the burglary occurred on
August 10, 2017. A Fulton County grand jury returned an indictment against
Myers for malice murder (Count 1), felony murder predicated on aggravated
assault (Count 2), felony murder predicated on possession of a firearm by a
convicted felon (Count 3), aggravated assault (Count 4), possession of a firearm
during the commission of a felony (Count 5), possession of a firearm by a
convicted felon (Count 6), burglary in the first degree (Count 7), and criminal
trespass (Count 8). After a December 2019 trial, a jury found Myers not guilty
on Count 1 and guilty on all remaining counts. The trial court sentenced Myers
to life in prison on Count 2 and to five years in prison on Count 5, to run
consecutively, for a total of life plus five years. The trial court entered
concurrent sentences on Counts 6, 7, and 8. Count 3 was vacated by operation
of law, and Count 4 merged with Count 2 for sentencing purposes. Myers filed
a timely motion for a new trial, which he amended on October 27, 2020. The
trial court conducted a hearing on the motion on February 5, 2021, and denied
the motion on March 8, 2021. Myers filed a timely notice of appeal. The case
was docketed in this Court to the August 2021 term and submitted for a
decision on the briefs.
and equity and against the weight and sufficiency of the evidence”

and that the prosecutor improperly argued that a shell casing found

near the victim’s body was not relevant to the circumstances of the

shooting. He also contends that his decision to plead not guilty was

not knowing and voluntary because, contrary to the State’s

representation before trial, he was not actually facing a potential

mandatory life without parole sentence if he went to trial. For the

reasons explained below, we affirm.

     Viewed in the light most favorable to the jury’s verdicts, the

evidence presented at trial showed the following. In July 2017, Jones

was living in the Sierra Ridge apartment complex in Atlanta in an

apartment that lacked running water and a functioning bathroom.

A heavily traveled path that ran behind the apartment connected

the complex to nearby stores. On July 9, Kenneth Clark, a Sierra

Ridge resident who knew Jones, was walking down the path when

he saw Jones, who was wearing a red shirt, lying in the path,

bleeding and unable to speak. Clark called 911. Before Jones could

be taken to the hospital, he died from a single gunshot wound to his

                                 2
thigh that fractured his femur and lacerated major blood vessels.

     In a statement to investigating officers, Christopher Wilson, a

long-time friend of both Jones and Myers, stated that he saw Myers

at the complex not long before Jones was shot. Myers complained to

Wilson about the foul odor that persistently hung around the path

where Jones sometimes emptied buckets of urine. According to

Wilson, Myers said that he had tried to fight Jones earlier that day,

but someone prevented the fight, and Myers said, “When I see

Seymour, I’m going to get him.” About 30 minutes later, Wilson

encountered Jones again, and the two had a short conversation

before Jones left to take a phone call. About five minutes later,

Wilson heard a gunshot and then saw Myers running away, holding

a black gun that Wilson could identify only as “look[ing] like a Glock

.40 or something like that.” Wilson testified that it was not unusual

to hear gunshots in the Sierra Ridge apartment complex and for

people to carry guns, and that Myers was not the only person

running in the area after the shot was fired. At trial, Wilson

identified Myers as the person who said on the day of the shooting

                                  3
that he was “going to get” Jones for pouring urine by the path and

whom Wilson saw run past while holding a handgun about 30

minutes after that conversation and just after Wilson heard a

gunshot.

     Kadejah Stafford testified that she was visiting someone at the

apartment complex that afternoon and heard two men arguing near

the back of the apartments about somebody pouring urine on a

porch. Then she heard a gunshot, and, before she ran for safety, she

looked in the direction of the shot and saw a man in a red shirt fall

to the ground.

     A bullet was recovered from Jones’s body during an autopsy. A

firearms examiner testified that, due to post-firing damage, the

caliber of the bullet could not be precisely determined but it was

consistent with being fired from a Smith & Wesson .38 Special

revolver or a Smith & Wesson .40 caliber pistol.

     On August 10, 2017, after officers had obtained a warrant to

arrest Myers for Jones’s murder and while Myers was still at large,

officers responded to a burglary in progress at 1865 Lakewood

                                 4
Terrace Drive in Atlanta. A neighbor called 911 and reported that

the usually padlocked front door of the house appeared to have been

kicked in. When officers arrived, the front door was slightly open.

The officers yelled for the occupants of the house to come outside.

While officers detained three men who exited through the front door,

the officers heard a window break. One officer went to investigate,

found a broken window on the side of the house, and ordered

whomever was still in the house to come outside. Myers came out of

the house through the front door. His arm was bleeding from where

he cut himself while trying to escape through the kitchen window.

At trial, the homeowner testified that Myers did not have permission

to be in the house and that the damage to the front door and window

amounted to about $400.

     1. Myers contends that the verdicts are contrary to the

principles of justice and equity and against the weight and

sufficiency of the evidence, pointing to certain inconsistencies and

gaps in the circumstantial evidence that he was the shooter. He

argues that, in ruling on his motion for a new trial on the general

                                 5
grounds, the trial court failed to fulfill its duty, sitting as the

“thirteenth juror,” to weigh the evidence and consider the credibility

of the witnesses, and instead applied the standard for evaluating the

sufficiency of the evidence under Jackson v. Virginia, 443 U. S. 307,

319 (III) (B) (99 SCt 2781, 61 LE2d 560) (1979). See Hinton v. State,

___ Ga. ___, ___ (1) (c) (862 SE2d 320) (2021) (The “general grounds”

for a new trial require the trial judge to exercise a “broad discretion

to sit as a ‘thirteenth juror’ and to consider some of the things that

[she] cannot when assessing the legal sufficiency of the evidence,

including any conflicts in the evidence, the credibility of witnesses,

and the weight of the evidence.” (citation and punctuation omitted));

Holmes v. State, 306 Ga. 524, 528 (2) (832 SE2d 392) (2019) (A trial

court fails to exercise its discretion as the “thirteenth juror” if it

reviews a motion for new trial on the general grounds only for legal

sufficiency of the evidence.).

     “[T]he decision to grant or refuse to grant a new trial on the

general grounds is vested solely in the trial court.” Bundel v. State,

308 Ga. 317, 318 (1) (840 SE2d 349) (2020) (citation omitted).

                                  6
Therefore, “[w]hen a defendant appeals the trial court’s denial of a

motion for new trial, an appellate court does not review the merits

of the general grounds.” Id. (citation omitted). Instead, unless the

record shows that the trial court failed to exercise its discretion

under the general-grounds standard, an appellate court “simply

review[s] the case under the familiar standard of Jackson v. Virginia

to determine whether the evidence, viewed in the light most

favorable to the convictions, was sufficient to support them.” Id. at

318 (1) (citation omitted). 2 In this case, the evidence, though largely

circumstantial, was sufficient under that standard.



      2 See Casey v. State, 310 Ga. 421, 425 (2) (851 SE2d 550) (2020) (The
general grounds in a timely motion for new trial and a claim of error that there
was insufficient evidence to support a conviction under Jackson “are two
distinct legal arguments that require the trial court to apply distinct legal
standards.” Where “the record reflect[ed] that the trial court reviewed the
motion for new trial only for legal sufficiency of the evidence, the trial court . . .
failed to exercise its discretion under the general grounds[,]” and this Court
vacated the denial of the motion for new trial and remanded the case so that
the trial court could “apply the proper standard in exercising its discretion
pursuant to OCGA §§ 5-5-20 and 5-5-21.” (citations and punctuation omitted));
Wilkerson v. State, 307 Ga. 574, 575 (837 SE2d 300) (2019) (“[A]bsent some
indication in the record to the contrary, we generally presume that trial judges
understand [the] distinction” between the legal standards applicable to an
argument under the general grounds and to an argument under Jackson.
(citation omitted)).

                                          7
     Moreover, nothing in the record supports Myers’s claim that

the trial court failed to exercise its discretion as the thirteenth juror.

In the order denying Myers’s motion for a new trial, the trial court

noted that Myers asked the court to reverse his convictions under

the discretion given to the court by OCGA §§ 5-5-20 and 5-5-21,3

asserting that the verdict was strongly against the weight of the

evidence and that the verdict was contrary to the principles of justice

and equity and the weight and sufficiency of the evidence. The court

found that “this is not an exceptional case in which the evidence

preponderates heavily against the verdict” and declined to grant a

new trial on the basis of the general grounds. Thus, the record does

not support Myers’s argument that the trial court failed to fulfill its

duty in ruling on the general grounds to weigh the evidence and

consider the credibility of the witnesses. See Butts v. State, 297 Ga.



     3   See OCGA §§ 5-5-20 (“In any case when the verdict of a jury is found
contrary to evidence and the principles of justice and equity, the judge
presiding may grant a new trial before another jury.”); 5-5-21 (“The presiding
judge may exercise a sound discretion in granting or refusing new trials in
cases where the verdict may be decidedly and strongly against the weight of
the evidence even though there may appear to be some slight evidence in favor
of the finding.”).
                                      8
766, 772 (3) (778 SE2d 205) (2015). Because the evidence was

sufficient under the Jackson v. Virginia standard and the record

shows that the trial court exercised its discretion as the thirteenth

juror, this claim of error fails. See Dixon v. State, 309 Ga. 28, 37-38

(4) (843 SE2d 806) (2020); Smith v. State, 300 Ga. 532, 534 (1) (796

SE2d 671) (2017).

     2. Myers contends that, in closing argument, the prosecutor

improperly asserted an important fact in a manner that was

contrary to the evidence, specifically by asserting that a shell casing

found near Jones’s body was “not really relevant” to the

circumstances of Jones’s murder. The record shows that Myers did

not object to this argument at trial. “In the appeal of a non-capital

case, the defendant’s failure to object to the State’s closing argument

waives his right to rely on the alleged impropriety of that argument

as a basis for reversal.” McCray v. State, 301 Ga. 241, 250 (799 SE2d

206) (2017). Because Myers failed to preserve any error, we do not

consider his argument on the merits. See Moon v. State, 311 Ga. 421,

426 (4) (858 SE2d 18) (2021) (This Court “do[es] not review

                                  9
unpreserved challenges to closing arguments in non-death penalty

cases, even for plain error.” (citation omitted)).

      3. Myers contends that he was entitled to a clear

understanding of the possible sentence he faced prior to making the

decision to go to trial and that the trial court erred by allowing the

case to be tried because he did not have such an understanding. 4

Specifically, Myers argues that, at the time of making the decision

whether to go to trial or to accept the State’s plea offer, he did not

understand that, because he had only two prior felony convictions,

not three as the State asserted, the recidivist statute, OCGA § 17-

10-7, did not require the trial court to sentence him to life in prison

without the possibility of parole if he were to be convicted of

murder. 5 Myers argues that the State’s misrepresentation of the

potential recidivist sentence “deprived him of a knowing and willful


      4  Myers makes no claim that his trial counsel provided ineffective
assistance in this, or any other, respect.
       5 See OCGA § 17-10-7 (a) (for second or subsequent felony convictions,

the maximum sentence is required), (c) (for fourth or subsequent felony
convictions, the maximum sentence without parole eligibility is required). The
trial court sentenced Myers as a recidivist under OCGA § 17-10-7 (a) only and
did not sentence Myers to life without parole.

                                     10
decision on the matter” of whether to accept the State’s plea offer.6

      A defendant who enters a guilty plea “simultaneously waives

several constitutional rights,” including the privilege against

compulsory self-incrimination, the right to trial by jury, and the

right to confront one’s accusers. McCarthy v. United States, 394 U.S.

459, 466 (89 SCt 1166, 22 LE2d 418) (1969) (footnote omitted).

      For this waiver to be valid, it must be an intentional
      relinquishment or abandonment of a known right or
      privilege. Consequently, if a defendant’s guilty plea is not
      equally voluntary and knowing, it has been obtained in
      violation of due process and is therefore void. Moreover,
      because a guilty plea is an admission of all the elements
      of a formal criminal charge, it cannot be truly voluntary
      unless the defendant possesses an understanding of the
      law in relation to the facts.

(Footnotes and punctuation omitted.) Id.7



      6 Before trial, the State informed the trial court that the plea offer was
for 25 years in prison.
      7 See also McClain v. State, 311 Ga. 514, 515 (858 SE2d 501) (2021) (The

State may meet its burden of showing that the defendant entered a guilty plea
knowingly, intelligently, and voluntarily “by showing on the record of the
guilty plea hearing that the defendant understood the rights being waived and
possible consequences of the plea or by pointing to extrinsic evidence
affirmatively showing that the plea was voluntary and knowing. In evaluating
whether a defendant’s plea was valid, the trial court should consider all of the
relevant circumstances surrounding the plea.” (citation and punctuation
omitted)).
                                      11
     We are aware of no authority, however, that a trial court is

required as a matter of course to ensure that a defendant’s decision

to exercise his right to a jury trial by pleading not guilty is knowing,

intelligent, and voluntary under the same standard as applies to the

acceptance of a guilty plea, and Myers cites no such authority. A

defendant’s not guilty plea, in contrast to a guilty plea, does not

waive constitutionally protected rights; rather, it invokes the right

to a jury trial and the right of confrontation. Cf. United States v.

Jackson, 390 U. S. 570, 584 (II) (88 SCt 1209, 20 LE2d 138) (1968)

(A criminal defendant has no absolute right to have his guilty plea

accepted by the trial court.); Lord v. State, 304 Ga. 532, 539 (6) (820

SE2d 16) (2018) (“There is no constitutional right to plea bargain[.]”

(citation and punctuation omitted)); Sanders v. State, 280 Ga. 780,

782 (2) (631 SE2d 344) (2006) (“[A] defendant has no constitutional

right to enter a guilty plea.” (citations omitted)). Myers has not

shown any error in the trial court’s acceptance of his not guilty plea.

     Judgment affirmed. All the Justices concur.




                                  12